Citation Nr: 0810634	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  02-06 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.  The veteran died in January 2007.  

This matter is before the Board of Veteran's Appeals (Board) 
on appeal from a May 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.


FINDING OF FACT

The veteran died in January 2007.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his claim for 
service connection for hepatitis C.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Board decision was issued on May 24, 2007 which denied the 
veteran's claim for service connection for hepatitis C. 

In July 2007, the veteran's widow submitted a motion to 
vacate the May 24, 2007 Board decision on the basis that 
veteran died in January 2007.  

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on 
the Board's own motion, when an appellant has been denied due 
process of law or when benefits were allowed based on false 
or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.904 (2007).

In March 2008, the Board found that good cause had been shown 
and granted the widow's motion to vacate the Board's May 24, 
2007 decision.  Accordingly, the Board vacates its May 24, 
2007 decision in this matter.

As a matter of law, claims do not survive an appellant's 
death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  The appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2007).


ORDER

The May 24, 2007 Board decision addressing the issue of 
service connection for hepatitis C is vacated.

The appeal of the veteran's claim for service connection for 
hepatitis C is dismissed.



____________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


